Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 12/11/2020 is acknowledged.  Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Since the restriction requirement properly made, the restriction requirement is now made final.
Priority
The claim to priority as a 371 of PCT/JP2017/002399 filed on January 24, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on October 10, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizumura et al. (US Pub. 2017/0236948) (cited by applicant).
Regarding claim 1, Mizumura et al. discloses a thin film transistor, manufacturing process for thin film transistor, and laser annealing apparatus, comprising a mask (21) including opening blocks (aperture group 27 and 28) arranged side by side in a row direction perpendicular to a scanning direction (A), each of the opening blocks including openings (25) aligned in a column direction parallel to the scanning direction (A), the laser annealing device performing a process of moving at least one of the mask (21) and a substrate (18) in a direction parallel to the scanning direction, and emitting a laser beam (L) to predetermined areas on the substrate (18) through the openings (25) whenever at least one of the mask (21) and the substrate (18) is moved to a predetermined position in a direction perpendicular to the scanning direction, wherein the opening blocks include at least one set (27 and 28) of adjacent two opening blocks (Fig. 6), and a position of an opening (25) of a first opening block (27) that is one opening block of the set, and a position of an opening (25) of a second opening block (28) that is another opening block of the set are shifted relative to each other in the direction parallel to the scanning direction, a position of the first opening block (27) and a position of the second opening block (28) being shifted relative to each other in the direction parallel to the scanning direction so as not to exceed respective lengths of the first and second opening blocks (Fig. 6A; Par. 54-62).
Regarding claim 2, Mizumura et al. discloses relative to at least a position of N-th opening (25), from one end side, of the openings of the first opening block (27) that are aligned in the column direction, a position of N-th opening, from the one end side, of the openings of the second opening block (28) that are aligned in the column direction is shifted in the direction parallel to the scanning direction (A) by a predetermined distance, and, the N-th indicates from first to predetermined ordinal, the predetermined ordinal corresponding to an integer not greater than a total number of the openings included in each of the opening blocks (Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumura et al. (US Pub. 2017/0236948) in view of Ito (US Pub. 2002/0204750) (new cited).
Regarding claim 3, Mizumura et al. discloses substantially all features of the claimed invention as set forth above including the opening blocks (27 and 28) of the mask (21) except the opening blocks of the mask include a third opening block that is adjacent to the second opening block and different from the first opening block, the third opening block including openings aligned in the column direction, and the position of the N-th opening of the second opening block is shifted in the scanning direction relative to the position of the N-th opening of the first opening block, and a position of an N-th opening, from the one end side, of the openings of the third opening block is shifted in a direction opposite to the scanning direction relative to the position of the N-th opening of the second opening block.  Ito discloses the opening blocks of the mask (30) include a third opening block (M13) that is adjacent to the second opening block (M12) and different from the first opening block (M11), the third opening block (M13)  including openings (31) aligned in the column direction, and the position of the N-th opening (31) of the second opening block (M12) is shifted in the scanning direction relative to the position of the N-th opening of the first opening block (M11), and a position of an N-th opening, from the one end side, of the openings of the third opening block is shifted in a direction opposite to the scanning direction relative to the position of the N-th opening of the second opening block (Fig. 12; Par. 136-147).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Mizumura et al., the opening blocks of the mask include a third opening block that is 
Regarding claim 4, Ito discloses the opening blocks (M11-M14) of the mask (30) includes, as at least one set (M13) of adjacent first (M11) and second (M12) opening blocks, a plurality of sets arranged in the row direction (Fig. 12).
 Regarding claim 5, Ito discloses the plurality of sets (M11-M14) includes two sets each of which includes the adjacent first and second opening blocks (M11 and M12), and of the two sets: relative to a position of the N-th opening (31) of the first opening block (M11), on one side in the row direction, in a first set, a position of the N-th opening (M31) of the second opening block (M12), on a different side in the row direction, in the first set is shifted in the scanning direction; and relative to a position of the N-th opening of the first opening block (M11), on the one side in the row direction, in a second set (M12), a position of the N-th opening of the second opening block, on the different side in the row direction, in the second set is shifted in a direction opposite to the scanning direction (Fig. 12).
Regarding claim 6, Ito discloses the plurality of sets (M11-M14) includes two sets (M13 and M14) of the adjacent first and second opening blocks (M11 and M12), and the 
Regarding claim 7, Ito discloses the respective predetermined distances with respect to the plurality of sets (M11-M14) increase from a set of the first and second opening blocks (M11 and M12) on a center side of the mask (30) in the row direction to a set of the first and second opening blocks on an end side of the mask in the row direction (Fig. 12).
Regarding claim 8, Ito discloses the predetermined distance is a distance corresponding to integer times a pitch of the opening (Fig. 12; Par. 136-147).
Regarding claim 9, Ito discloses the mask (30) includes, as the one or more fourth opening blocks (M14), a plurality of sets (M11-M14) each of which includes the one or more fourth opening blocks (M14), arranged in the row direction, and respective numbers of the fourth opening blocks of the plurality of sets decrease from a center side to an end side of the mask (Fig. 12).
Regarding claim 10, Ito discloses the mask (30) includes, as the first set (M11) of the first and second opening blocks (M11 and M12) and the second set of the first and second opening blocks, one or more first sets and one or more second sets, respectively, and the one or more first sets and the one or more second sets are repeatedly arranged in the row direction (Fig. 12).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant is respectfully requested to provide a location within the disclosure to support any amendments. See MPEP § 714.02 and § 2163.06 ("Applicant should specifically point out the support for any amendments made to the claims.").


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/25/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761